Title: From Thomas Jefferson to John Paradise, 10 July 1786
From: Jefferson, Thomas
To: Paradise, John



Dr Sir
Paris July 10. 1786.

I am honoured with your letter by Dr. Bancroft inclosing one from Dr. Burney for which I return you my thanks, and now trouble you with one to that gentleman. I have had with Dr. Bancroft much conversation on your subject. We concur in proposing  to you a short trip to Paris, and in thinking it will relieve your health, and place you in a situation to decide on your plans more according to the dictates of your own judgment. He is lodged at the Place Louis XV. We could find for you lodgings in the same quarter, and there would only be the fine walk of the Champs Elysées between us. I should certainly spare nothing to make your time agreeable, and perhaps the Doctor and myself could aid you in your determination. The necessary expence of the journey would be small, as would be the residence of a single person here without a family. Mr. Trumbull is setting out for this place and would be an agreeable companion. You are the best and only judge however of it’s expediency. I shall be happy in every occasion of serving you, and of testifying the sincerity of the esteem with which I have the honour to be Dear Sir your most obedient & most humble servt.,

Th: Jefferson

